Citation Nr: 0707002	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-39 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1953 to May 1974.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision by the Oakland, California Department of Veterans 
Affairs (VA) Regional Office (RO).  In December 2006, the 
Board received additional evidence (and a request to waive 
initial RO review) from the veteran.  Pursuant to 38 U.S.C.A. 
§ 7107(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 20.900(c) 
(2006), the Board has advanced the case on the docket.


FINDINGS OF FACT

1.  The record reasonably reflects that the veteran served in 
Vietnam between January 9, 1962 and May 7, 1975, and is 
presumed to have been exposed to herbicides, including Agent 
Orange, in service.

2.  The veteran has an established diagnosis of chronic 
lymphocytic leukemia (CLL).


CONCLUSION OF LAW

Service connection for CLL is warranted.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.313 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  However, as the determination below 
constitutes a full grant of the benefit sought, there is no 
reason to belabor the impact of the VCAA in the matter.

II.  Factual Background

The veteran's service personnel records include a summary of 
his assignments and duties.  He was a pilot who was stationed 
in Thailand from September 1967 to September 1968, and flew 
missions over Vietnam.  He was awarded the Vietnam Service 
Medal and the Republic of Vietnam Campaign Medal.

On November 2003 Agent Orange examination, chronic 
lymphocytic leukemia was diagnosed.  It was noted that this 
diagnosis was first made in 1995.  Private records from 1995 
to 2004 show ongoing treatment for CLL.

In February 2004, the Service Department certified that they 
were unable to determine whether or not the veteran had in-
country service in the Republic of Vietnam.

In his November 2004 VA Form 9, the veteran stated that in 
September 1967, he was part of the advance party for the 
553rd Recon Wing on the way to Korat, Thailand from Otis Air 
Force Base.  He indicated that the flight path included 
refueling stops in Alaska, Tokyo, and Saigon.  He stated that 
the point of entry into Vietnam was Tan Son Nhut Air Base in 
Saigon, where they deplaned for a short time.  He also 
related that traveling enroute to and from R&R in Hong Kong 
with his navigator, then Capt. C. in February 1968, they 
stayed in Saigon (Tan Son Nhut Air Base) where accommodations 
were arranged (and a staff car and driver were provided) by a 
friend, Col. E.W.

In December 2006, the Board received a notarized statement 
from retired Col. C. corroborating the veteran's accounts 
that in the early months of 1968, they transited Saigon going 
to Hong Kong and again upon return.  On the return trip, they 
stayed in a local hotel located just outside the Tan Son Nhut 
Air Base.  Accommodations were arranged by the veteran's 
friend, Col. W., who was stationed in Saigon, Vietnam at the 
time.

III.  Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Certain diseases associated with herbicide agent exposure in 
service (including CLL) may be presumed service connected if 
manifested in a veteran who served in Vietnam during the 
Vietnam era (from January 9, 1962 to May 7, 1975).  See 38 
U.S.C.A. § 1116; 38 C.F.R.§§ 3.307, 3.309(e).  Under 38 
C.F.R. § 3.313(a), service in Vietnam includes service in the 
waters offshore, or service in other locations if the 
conditions of service included duty or visitation in Vietnam.

The VA General Counsel has determined that 38 C.F.R. 
§ 3.313(a) requires that an individual must have actually 
been present within the boundaries of the Republic [of 
Vietnam].  Specifically, the General Counsel concluded that 
in order to establish qualifying service in Vietnam, a 
veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam, and that service in Vietnam for purposes 
of 38 C.F.R. § 3.313 does not include high altitude missions 
in Vietnamese airspace. VAOPGCPREC 7-93.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

It is well-established by the record, and not in dispute that 
the veteran has CLL.  As CLL is a disease listed in 38 C.F.R. 
§ 3.309(e), all that remains necessary for him to establish 
service connection for such disease is that he had service in 
Vietnam.  In that regard, he alleges that enroute to R&R in 
Hong Kong with another officer in February 1968 they traveled 
through, and stayed in, Saigon (Tan Son Nhut Air Base).  In 
support, the veteran has submitted a notarized sworn 
affidavit by the officer who traveled with him, attesting 
that the facts were essentially as alleged by the veteran.  
The Board has no reason to doubt the veteran's accounts or 
question the sworn affidavit of his fellow officer.  The 
accounts are not inconsistent with what is generally known of 
circumstances of service in Southeast Asia during the Vietnam 
Era.  

Resolving any remaining reasonable doubt in the veteran's 
favor, the Board concludes that the veteran's service in 
Thailand included visitation to Vietnam.  As it is also shown 
that he has CLL, the legal requirements for establishing 
service connection for such disease are met, and service 
connection for CLL is warranted.  


ORDER

Service connection for chronic lymphocytic leukemia is 
granted.



____________________________________________
GEORGE R.SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


